Title: To John Adams from Hendrick W. Gordon, 23 April 1813
From: Gordon, Hendrick W.
To: Adams, John



Respected Sir,
Boston 23d April 1813

Having had business lately at Portsmouth  I call’d on and spent an afternoon & Evening with the late Governor Langdon, he enquired very particularly after you and your Lady, on parting with him he desired me “to present to his venerable friend & early associate President Adams & his Lady his best respects,” and to say, that he had before the exit of his bosom Companion thots of visiting Quincy with her the approaching summer; It was now doubtfull—
“He lamented the opposition the Government met with in this second struggle for “free trade and Sailors rights,” but felt happy in the reflection, that the great and good Being, who carried us through the Revolution, and enabled us to establish a free & happy Government, is yet on our side,” I have taken the liberty to communicate this to you by letter, not knowing when I should have the honor of presenting it in person,
I have the honor / to be, Sir, your /  most Obt and / very humble Servant

H W Gordon